By the Court.
The opinion of the learned judge at special term upon the motion to dissolve the injunction originally issued in this case very properly disposes of the main questions which are involved. Concerning the views there expressed we are of the opinion that the judgment was right and should be affirmed.
Independent of other considerations it seems to us that there are two grounds which are fatal to the action. o
First. The plaintiffs as trustees have no such rights as entitle them to maintain this action. Second. No contract was made by the legislature in any act which was passed, even i-f it had the power to make such contract, which conferred any vested right or deprived that body of the power to provide for the holding of public courts and changing the locality of the court-house in the county of Schuyler.
The judgment must be affirmed, with costs.
[The following is from the opinion above referred to and is believed to be all therein that is important for publication.]
Johnson, J.
(after stating the facts and that upon them the plaintiffs were not entitled to maintain the action).
“It is claimed, however, on the part of the plaintiffs that whatever may have been the form of these conveyances, and whatever title or interest they might and would have conveyed under ordinary circumstances, being conveyances to the board of supervisors for the public use specified, they only conveyed, and the board of supervisors could only take, a particular title or interest determinable upon the cessation or extinguishment of the right of the public *705to use the buildings and premises for the purpose for which they were conveyed. This opinion is in my judgment wholly untenable. These conveyances, except the first, upon their face convey all the right and title which the parties executing them had without limitation or reservation, and there can, I think, be no doubt that the board of supervisors are competent to take and hold for the county an absolute and unqualified fee in lands for such purposes.
“The question is, I think, fully settled by the Supreme Court at general term in this district in the case of Gillespie v. Broas, 23 Barb. 370. The act of the legislature of April 13, 1857, is based upon the same legal proposition and was, I apprehend, passed in consequence of that decision and for the express purpose of securing to the county an absolute and unqualified title in fee to the premises ; but granting that this view is erroneous and that either the plaintiffs have, as trustees, or that Cook has in his individual right, a reversionary title or interest, commencing in possession on the determination of the right of the county to use the buildings and premises in question as a court-house, jail, and clerk’s office, how are the plaintiffs to be, in any conceivable manner, injured by the proceedings of the defendants, which they are seeking to enjoin and restrain perpetually.”

Judgment affirmed.